5oo-ts §»h/f spx-if fc3-/r tows r*f-ts
                                  ELECTRONIC RECORD




   COA #      05-14-00978-CR                        OFFENSE:        OTHER CRIMINAL


              Nicholas Davell Amos v. The State
   STYLE:     ofTexas                               COUNTY:         Dallas

   COA DISPOSITION:      AFFIRM                     TRIAL COURT:    291st Judicial District Court


   DATE: 03/31/2015                 Publish: NO     TC CASE #:      F-1341905-U




                           IN THE COURT OF CRIMINAL APPEALS

                                                                    $©••/* f*/»/T SfiX'lf
            Nicholas Davell Amos v. The State of
   STYLE:   Texas                                        CCA#:


            PRO SE.                      Petition        CCA Disposition:
   FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                         JUDGE:

   DATE:        y/ji/joir                                SIGNED:                             PC:

   JUDGE:       MAs(AA*sfr-                              PUBLISH:                           DNP:




                                                                                             MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD